ORDER

PER CURIAM.
Drake Watkins appeals the judgment and sentence entered upon his conviction of domestic assault in the first degree. The State cross-appeals, arguing that the trial court erred in .dismissing a charge of armed criminal action against Defendant. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended- opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the .parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2014).